Exhibit 10.19

AMENDMENT TO SUPPLEMENTAL INCOME RETIREMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) is entered into this 1st day of January, 2000,
by and between The PBSJ Corporation and Subsidiaries, Florida corporations with
principal offices in Miami, Florida (collectively referred to herein as the
“Corporation”), and TODD J. KENNER , a resident of the State of Nevada,
hereinafter referred to as the “Employee”).

RECITALS

A. The Corporation and the Employee entered into a Supplemental Income
Retirement Agreement (the “Agreement”) dated August 23, 1996, which Agreement
dealt with the employment of the Employee for a specified period and the payment
to Employee of a Supplemental Income Retirement benefit.

WHEREAS, the parties hereto desire to amend the Agreement to reflect the current
and revised understanding of the parties with respect to certain rights,
obligations and benefits of the parties under the Agreement.

WHEREAS, the Board of Directors of the Corporation has approved the Supplemental
Income Plan (the “Plan”), the purpose of which is to provide supplemental income
retirement benefits to key employees of the Corporation; and

WHEREAS, the Board of Directors of the Corporation has determined, in its sole
discretion, that the Employee satisfies the eligibility requirements for
participation in the Plan at the Benefit Level set forth below.

NOW, THEREFORE, pursuant to Section 8.10 of the Plan, and in consideration of
the mutual covenants herein contained, the parties hereto agree as follows:

1. Eligibility for Benefits.

(a) Full Benefit. The Employee shall be eligible to receive a Full Benefit, as
defined in Section 5.1 of the Plan, provided that the Employee (i) is at least
56 years old and has participated in the Plan for at least ten (10) years, and
(ii) remains in the active and continuous employ of the Corporation until he is
at least 56 years old. Plan participation begins with the effective date of the
original Agreement. The Employee shall commence to receive his Full Benefit on
the “Benefit Commencement Date” as defined in the Plan.

(b) Disability Benefit. In the event that the Employee is ineligible to receive
a Full Benefit, he shall be eligible to receive a Disability Benefit equal to
his Normal Benefit if he shall become disabled (as such term is defined in
Section 4.2 of the Plan) after completing at least five (5) years of
participation in the Plan. The Employee shall commence to receive his Disability
Benefit at such time as the Employee (i) is 65 years of age; and (ii) would have
been in the Plan for ten (10) years but for the disability (the “Disability
Benefit Commencement Date”).



--------------------------------------------------------------------------------

(c) Death Benefit. If the Employee dies prior to becoming eligible to receive a
Full Benefit, the Employee’s designated beneficiary shall be entitled to receive
an annual Death Benefit of $20,000, payable for a period of ten (10) years;
provided, however, that in order to be eligible for a Death Benefit, the
Employee must have participated in the Plan for at least six (6) months prior to
the date of the Employee’s death.

2. Benefit Level. The intent of the Agreement and Amendment is to create an
annual supplemental income retirement benefit at the Level 3 Executive level in
the amount of $50,000.00 all as defined in Article V and VI of the Plan.

3. Amount of Benefit. In addition to the Restricted Stock benefit contained in
the original Agreement dated August 23, 1996, the employee will receive an
additional annual Normal Benefit amount of FIFTEEN THOUSAND DOLLARS ($
15,000.00), payable commencing on the Full Benefit Commencement Date for a
period of ten (10) years. The Corporation shall withhold applicable federal,
state and local taxes from amounts due pursuant to the payment of any Benefit
hereunder to the extent such withholding is required by reason of such laws.

4. Confidentiality. The Employee agrees that, during the period of his
employment and thereafter, the Employee shall not, to the detriment of the
Corporation, knowingly disclose or reveal to any unauthorized person any
confidential or proprietary information relating to the Corporation, its
subsidiaries or its affiliates. If the Employee reveals to any third party any
trade secrets or financial or other confidential or proprietary information
concerning the Corporation, the Employee’s entire or remaining Benefit payments,
as the case may be, shall be forfeited.

5. Noncompetition. The Employee agrees that during the first year after
termination of employment with the Corporation, the Employee shall not solicit
professional work, directly or indirectly, either as an individual for the
Employee’s own account, or as a partner or joint venture, or as an employee or
agent for any person or as an officer, director, or shareholder of any business
entity or otherwise, in the fields of engineering, architecture, planning,
landscape architecture, land surveying and management/administration from any
client of the Corporation on projects which have been or are currently being
serviced by the Corporation. If the Employee should violate this Section 4, the
Employee’s entire or remaining Benefit payments, as the case may be, shall be
forfeited.

The Employee acknowledges that services under the Agreement and Amendment are of
a special, unique, unusual, extraordinary, and intellectual character, and that
a breach by the Employee of Sections 3 and 4 could cause the Corporation
irreparable injury and damage and would therefore cause a breach of the
Agreement and Amendment.



--------------------------------------------------------------------------------

6. Reasons for Forfeiture. The Corporation shall stop payments to the Employee
hereunder if the Employee is involved in fraud, or if the Corporation determines
that the Employee has been grossly negligent or has been engaged in willful
misconduct in the course of his employment. Nothing contained in the Agreement
and Amendment shall in any way be construed to limit or otherwise waive the
legal or equitable rights or remedies of the Corporation to recoup monies paid
hereunder to the Employee if the Corporation determines that it is entitled to
such recoupment.

7. Assignment. Neither the Employee nor any designated beneficiary, nor any
other payee under the Agreement and Amendment, shall have any power to transfer,
assign, anticipate, hypothecate or otherwise encumber in advance any Benefit
payable hereunder, nor shall any Benefit payable be subject to seizure for the
payment of any debts or judgments of the Employee or any payee or be
transferable by the Employee or any payee by operation of law in the event of
such person’s bankruptcy, insolvency or otherwise.

8. Employment Rights. The Agreement and Amendment, and the Plan, shall not be
deemed to create a contract of employment between the Corporation and the
Employee, and shall create no right for the Employee to continue in the
Corporation’s employ for any specific period of time, or to create any other
rights in the Employee or obligations on the part of the Corporation, except as
are set forth herein or in the Plan, nor shall the Agreement, Amendment or the
Plan restrict the right of the Corporation to discharge or terminate the
Employee.

9. Termination of the Plan. The Employee acknowledges and agrees that The PBSJ
Corporation, through its Board of Directors, has the right to amend, alter,
modify or revoke the Plan for all participating employees at any time, without
the approval of the shareholders of The PBSJ Corporation, except as specifically
set forth in Section 8.7 of the Plan.

10. Participation in Other Employee Benefit Plans. Any retirement or disability
compensation payable under the Agreement and Amendment shall not be deemed
salary or other compensation to the Employee for the purpose of computing
benefits to which he may be entitled under any pension plan or other arrangement
of the Corporation for the benefit of its employees. Nothing contained herein
shall in any manner modify, impair or affect the existing or future right or
interest of the Employee to receive any employee benefits to which he would
otherwise be entitled, or as a participant in any future incentive
profit-sharing or bonus plan, stock option plan or pension plan of the
Corporation, applicable generally to salaried employees. The rights and
interests of the Employee to any employee benefits or as a participant or
beneficiary in or under any or all such plans shall continue in full force and
effect unimpaired, and the Employee shall have the right at any time hereafter
to become a participant or beneficiary under or pursuant to any and all such
plans.



--------------------------------------------------------------------------------

11. Arbitration. Any controversy or claim arising out of or relating to the
Agreement or Amendment, or the breach thereof, which has been processed through
the claims procedure set forth in Article VII of the Plan, shall be settled by
arbitration conducted by and in accordance with the rules then in existence of
the American Arbitration Association. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

12. Governing Law. The Agreement and Amendment shall be construed in accordance
with and governed by the laws of the State of Florida (without regard to the
conflicts of laws thereof). All lawsuits and other proceedings related to the
Agreement and Amendment or the transactions herein described shall be commenced
and held in Dade County, Florida and the Employee waives all rights to object to
the laying of venue in such jurisdiction. In the event of any litigation or
arbitration arising by virtue of the Agreement and Amendment, the prevailing
party shall be entitled to an award of all court costs, litigation and
arbitration expenses and attorneys’ fees at both trial and appellate levels.

13. Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of the Agreement and Amendment shall be in writing
and shall be deemed to have been delivered and given for all purposes, if
delivered personally to the party or to an officer of the party to whom the same
is directed, or, whether or not the same is actually received, if sent by
registered or certified mail, postage and charges prepaid, properly addressed to
the addressee’s last known address.

14. Integrated Agreement. Except as expressly provided herein, the Agreement
shall remain in full force and effect without any modification or waiver of any
provision thereof. The Agreement, this Amendment, and the Plan, constitute the
entire understanding and agreement among the parties hereto with respect to the
subject matter hereof, and there are no agreements, understandings,
restrictions, representations or warranties among the parties other than those
set forth herein.

15. No Oral Modification. No modification or waiver of the Agreement and
Amendment or any part hereof shall be valid or effective unless in writing and
signed by the party or parties sought to be charged therewith. No waiver of any
breach or condition of the Agreement and Amendment shall be deemed to be a
waiver of any breach or condition of the Agreement and Amendment or of any other
subsequent breach or condition, whether of like or different nature.

16. Binding Effect. The Agreement and Amendment is binding upon and shall inure
to the benefit of the Corporation, its representatives, successors and assigns,
and to the Employee, heirs and personal representatives and his designated
beneficiaries. The Corporation and the Employee agree to execute any instruments
and to perform any acts that are or may become necessary to effectuate the
Agreement and Amendment and to fulfill its terms.



--------------------------------------------------------------------------------

17. Paragraph Captions. Paragraph and other captions contained in the Agreement
and Amendment are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of the
Agreement and Amendment or any provision hereof.

IN WITNESS WHEREOF, the respective Corporation has caused this Amendment to be
executed by its duly authorized officer and the Employee has hereunto set his
hand and seal as of the date first above written.

 

ATTEST:     POST, BUCKLEY, SCHUH & JERNIGAN, INC. By   /s/ W. Scott DeLoach    
By   /s/ Richard A. Wickett  

W. Scott DeLoach

Assistant Secretary

    Its   Sr. Executive VP ATTEST:     THE PBSJ CORPORATION By   /s/ Becky S.
Schaffer     By   /s/ John B. Zumwalt, III  

Becky S. Schaffer

Assistant Secretary

    Its   President WITNESS:     EMPLOYEE:        By   /s/ Todd J. Kenner       
  TODD J. KENNER



--------------------------------------------------------------------------------

EXHIBIT A

In the event of my death, I hereby designate Sally Kenner (name) wife (relation)
to receive the deferred compensation payments provided for in the foregoing
Agreement. In the event that said beneficiary does not survive me, the payments
shall be made to The Kenner Family Trust (name) __________________ (relation).
In the event neither beneficiary designated above shall survive me or if neither
beneficiary designated above can be located, all benefits to which I may from
time to time be entitled shall be payable to my estate.

 

EMPLOYEE /s/ Todd J. Kenner TODD J. KENNER

 

   Witness    Witness

3/29/00

Date